EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) dated as of February 4, 2014 (the
“Effective Date”) by and among XA, The Experiential Agency, Inc., a Nevada
corporation, (the “Company”) and CMG Holdings, Inc., a Nevada corporation
(“CMG”), each having a business address at 333 Hudson Street, Suite 303, New
York, New York 10013 and Ronald Burkhardt (“Employee”) having an address at P.O.
Box 1070, Quogue, New York  11959.
 
RECITAL
 
The Company, a wholly owned subsidiary of CMG, wishes to employ the Employee,
and the Employee wishes to accept that employment, upon the terms and subject to
the conditions set forth below.
 
A G R E E M E N T
 
In consideration of the mutual promises and conditions contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Employment.  The Company hereby employs the Employee as the Executive
Chairman of the Company and to serve on the Board of Directors of
CMG simultaneous with the execution of this Agreement and the Employee hereby
accepts employment with the Company, under the terms of this Agreement.
 
2. Duties.  Employee shall serve as the Company’s Executive Chairman and shall
have such responsibilities as set forth on Exhibit A annexed hereto and as
designated by the Company’s Board of Directors (the “Board”) that are not
inconsistent with applicable laws, regulations and rules. Employee shall report
directly to the Board.  Employee shall have the option to live where he believes
his time and efforts would be most effective for the business of the
Company.  The Company shall reimburse Employee for relocation expenses, as set
forth below.
 
3. Term. This Agreement and the employment relationship between the Employee and
the Company hereunder shall continue until terminated as provided in Section 5
of this Agreement (the “Term”).
 
4. Salary and Benefits.
 
As of the Effective Date, the Company shall pay Employee a base annual salary of
$200,000 (the “Base Salary”).  The Base Salary shall be payable in accordance
with the approved Company payroll schedule.  In addition, in recognition of
Employee’s services prior to the date of this Agreement, the Company shall make
a payment of $3,846 to Employee within ten (10) days of the Effective Date.  The
Company shall withhold from any and all payments required to be made hereunder
or pursuant to this Agreement all Federal, State, local and/or other taxes which
Company determines are required to be withheld in accordance with applicable
statutes and/or regulations from time to time in effect.  Upon the date on or
before December 31, 2015, that the Company’s current Chief Executive Officer as
of the date of this Agreement either resigns from such position or is
terminated, the Base Salary shall increase to $250,000.  The Employee shall have
annual performance reviews during the Term by the Chairman which may recommend
salary increases. Base Salary shall be paid bi-monthly.
 
 
1

--------------------------------------------------------------------------------

 
The Company agrees on the Effective Date to provide Employee with at least the
following benefits:
 
4.1 Bonus.  As further compensation, the Employee shall qualify for a cash bonus
during the Term of this Agreement, paid pursuant to Company policy as set by the
Board, equal to 10% of the Company’s net profits as determined in accordance
with U.S. Generally Accepted Accounting Principles (after subtraction of all
non-cash gains)(“Net Profits”) for any fiscal year during the Term that the
Company has more than $200,000 in Net Profits.
 
4.2 Employee Benefits. During the Term, Employee shall be eligible to
participate in any such employee benefit plan, program or practice, in each
case, sponsored by the Company for its executives or employees on terms and
conditions set forth in such programs and plans (as amended from time to time).
Benefits shall include, as a minimum, the following:
 
 
 (a)
Transportation Allowance:  As further compensation, the Company shall pay the
Employee a transportation allowance in the amount of $1,000 per month.  This
allowance will be reported on the employees W-2 as taxable income.

 
 
(b)
Relocation Costs:  The Company will pay for Employee’s relocation costs, up to
$15,000 after the Board determines the location of the principal office of the
Company and shall pay Employee’s reasonable costs for residing in a hotel for up
to 30 days.

 
4.3 Vacation.  The Employee shall be entitled to a vacation of a minimum of four
(4) weeks during each year of the Term herein provided said vacation does not
disrupt the orderly conduct of business of the Company.
 
4.4 Expenses.  Company shall promptly reimburse Employee, in full, for all
ordinary and necessary business entertainment and other related expenses,
including travel expenses, incurred or expended by Employee incident to his
duties hereunder, upon submission by Employee of such vouchers or expense
statements satisfactorily evidencing such expenses as may be reasonably
requested by Company.  Expenses in excess of $1,000 individually, or more than
$5,000 in any calendar month shall require prior written approval of the Board
or its designee.
 
4.5 Stock
Compensation.                                                      Company shall
grant to Employee upon execution of this Agreement, 10,000,000 shares of CMG
Holdings, Inc. common stock (the “Shares”) which shall vest as set forth
below.  Any shares which do not vest, either by not reaching the milestones set
forth below or due to termination of this Agreement, shall be forfeited by
Employee and returned to the Company.
 
If Net Profits for the fiscal year ended December 31, 2014 are more than
$250,000, 1/3 of the shares shall vest.
 
 
2

--------------------------------------------------------------------------------

 
If Net Profits for the fiscal year ended December 31, 2015 are more than the
amount, set in good faith, by the Board, 1/3 of the shares shall vest.
 
If Net Profits for the fiscal year ended December 31, 2016 are more than the
amount, set in good faith, by the Board , the remaining 1/3 of the shares shall
vest.
 
Notwithstanding the foregoing Employee shall have at least as favorable a
vesting schedule as any other Board member or employee who is issued at least
7.5 million shares of common stock with the exception of grants to Glenn Laken.
 
4.6 D&O Insurance.                                           The Company shall
have D&O insurance in place on or before February 15, 2014.
 
5. Termination of Employment.
 
(a)  
Term.  The term of this Agreement commence on February 1, 2014 and expire
(unless sooner terminated as otherwise provided in this Agreement) on December
31, 2016 (which date, including any earlier date shall be the “Expiration
Date”).  At the Expiration Date hereof, Company and Employee shall determine
whether the employment term shall be renewed and its terms and
conditions.  After the Expiration Date, or termination, the Employee shall
continue to be subject to the provisions of Section 6 and the other provisions
of this Agreement related thereto.

 
(b)  
Termination by Employee.  The Employee may elect to terminate this Agreement and
his employment, by giving not less than thirty (30) day’s written notice to the
Company. The Company in turn may honor the notice period, or at its option, may
waive some or all of the notice, and release Employee prior to the end of the
notice period.  Upon Employee’s release by Company hereunder, all of Employee’s
compensation and benefits set forth in Section 4 hereof shall forthwith cease at
the end of the thirty  (30) business day notice period.

 
(c)  
Termination by Company.  The Employee’s employment with the Company may be
terminated by the Company at any time for or without cause provided, however,
that, notwithstanding anything contained herein to the contrary, in the event
Employee is terminated by Company without cause then and in that event Employee
shall continue to receive Employee’s compensation, benefits and any accrued
bonus, as set forth in Section 4 hereof for the remaining term of this Agreement
or until Employee has obtained comparable employment or other arrangement for
compensation that is not involved in experiential or event driven advertising in
competition with the Company (as defined in Section 6 hereof) and does not
violate any of Employee’s covenants set forth in said Section 6. The Employee
has the affirmative duty to notify the Company of any such compensation
arrangement.

 
 
3

--------------------------------------------------------------------------------

 
(d)  
Death or Disability.  This Agreement and Employee’s employment shall terminate
forthwith in the event of the death of the Employee, or, at the option of the
Company, upon written notice to Employee, that Employee has failed or for any
reason (as verified by two licensed physicians) is unable to render and perform
the services reasonably required of Employee under this Agreement for a
continuous period of 90 successive days, or for shorter periods aggregating 90
days or more during any period of 12 successive months.  Notwithstanding
anything contained herein to the contrary, in the event of death of the Employee
during the Term or in the event of termination of this Agreement by Company
because of incapacity of Employee, Employee or the personal representative of
Employee, as the case may be, shall be entitled to receive the compensation
specified in Section 4 hereof through the end of the Term of this Agreement
immediately following the month in which death or termination by incapacity
occurs along with any benefits referenced in Section 4 hereof in which Employee
had a vested right under the terms and conditions pursuant to which such
benefits were granted.

 
 
(e)
Termination for Cause.  The Company shall have the right to terminate the
employment of the Employee under this Agreement, as well as any and all
compensation to which the Employee would otherwise be entitled hereunder (except
for compensation to which the Employee is entitled through the date of such
termination and any benefits referred to in Section 4 hereof in which the
Employee has a vested right under the terms and conditions pursuant to which
such benefits were granted) only in the manner set forth in this Section 5 and
if, and only if, the Employee shall have committed any of the following acts
(any such act being hereinafter referred to as “Act of Cause” or “for cause”):

 
(i)           In the event the Employee shall fail or refuse materially to
comply with the duties and responsibilities assigned to him or the policies,
procedures or regulations of the Company from time to time reasonably
established or shall fail to comply with a written directive of the Board;
 
(ii)           The Employee shall have been found guilty or pleaded guilty to a
felony (other than conviction of, or a plea of guilty to, a traffic violation)
or any material act of fraud or proven dishonesty;
 
(iii)           Employee shall have committed any act or acts of such an
egregious nature that it would bring discredit to the Company or be detrimental
to the reputation, character and standing of the Company;
 
(iv)           The Employee shall have committed any wilful misconduct in the
performance of his duties or obligations hereunder which shall have resulted in
a material loss to the Company; or
 
 
4

--------------------------------------------------------------------------------

 
(v)           Employee shall have taken any action in violation of the
Company’s  employee handbook as it may be amended from time to time, which
causes material economic harm to the Company.
 
The Company may terminate Employee’s employment hereunder for an Act of Cause.
 
In the event the Company elects to terminate the Employee’s employment hereunder
as set forth above, the Company shall send written notice to such effect to the
Employee, which notice shall describe in reasonable detail the actions of the
Employee constituting the Act of Cause, and the Employee’s employment under this
Agreement and this Agreement shall thereupon terminate as of the date to be
specified in such notice, which date shall not be less than ten (10) calendar
days after the sending of such notice
 
 
(f)
Milestone-Based Termination.
The Company shall have the right to terminate the employment of the Employee
under this Agreement, as well as any and all compensation to which the Employee
would otherwise be entitled hereunder (except for compensation to which the
Employee is entitled through the date of such termination and any benefits
referred to in Section 4 hereof in which the Employee has a vested right under
the terms and conditions pursuant to which such benefits were granted) if the
Company shall not reach at least 75% of any milestone set forth in Section 4.5
above.  Such termination shall  be effected in the same manner as a termination
for an Act of Cause and shall have the same effect, provided, however, that
Employee shall receive severance pay equal to 60 days of salary from the date a
notice of termination is sent to Employee.

 
6. Protective Covenants.
 
(a)  
Definitions.

 
(i)  
Customer and Prospective Customer.  For purposes of this Agreement, the term
“customer” means any customer of the Company, or any referral source of business
for the Company. Similarly, the term “prospective customer,” as used in this
Agreement, means any prospective customer of the Company, or any prospective
referral source of business for the Company.  To the extent that covenants in
this Agreement apply to post-termination conduct, the term “customer” means any
individual, corporation, partnership, limited liability company, trust or other
entity (a “Person”) who purchased goods or services from the Company, or who was
a referral source for such a purchase, during the year preceding the termination
of the Employee’s employment, or at any time after termination within the 180
day scope of the covenant; and, also to the extent that these covenants apply to
post-termination conduct, the term “prospective customer” means any Person from
whom the Company solicited business, either directly or as a referral source,
during the year preceding the termination of Employee’s employment with the
Company. Notwithstanding the foregoing, persons who were known by Employee prior
to his employment with the Company are not included within the definitions of
customer or prospective customer.

 
 
5

--------------------------------------------------------------------------------

 
(b)  
Covenant not to Compete.  The Employee agrees that while employed by the
Company, and for 180 days following the termination of such employment, not to
engage, either directly or indirectly, in experiential or event driven
advertising, other than as an employee of the Company.  Engaging in experiential
or event driven advertising includes being employed by, having an active
ownership or other financial interest in, contracting with, working for,
providing services to or for, lending assistance to or for, or consulting with
or for the benefit of, any Person that produces, sells, markets, represents or
services any products in that business.

 
(c)  
Covenants Relating to Customers and Prospective Customers.  The Employee agrees
that while employed by the Company, and for 180 days following termination of
such employment, whether voluntary or involuntary, with or without cause, that
the Employee shall not, do any of the following that would affect adversely the
Company’s Business:

 
(i)  
solicit (directly or indirectly) any customers or prospective customers of the
Company to do business with any Person other than the Company;

 
(ii)  
solicit (directly or indirectly) any customers of the Company to cease doing
business with the Company;

 
(iii)  
contract (directly or indirectly) with any customers or prospective customers,
including service agreements, consultation arrangements, and employment, to the
detriment of the Company;

 
(iv)  
enter (directly or indirectly) into any experiential or event driven advertising
business arrangement which has the effect of diminishing the Business of the
Company with any customer, or adversely affecting its prospective business
relationship with any prospective customer;

 
(v)  
solicit (directly or indirectly) experiential or event driven advertising
business, for the benefit of the Employee or a third party, from any customers
or prospective customer of the Company of a type or kind that the Employee
knows, or reasonably should have known, that the Company has performed in the
past or would have the capability to perform in the future in connection with
the Company’s experiential or event driven advertising Business, even if the
Company does not conduct the business in question on a regular basis; or

 
 
6

--------------------------------------------------------------------------------

 
(vi)  
solicit (directly or indirectly) any customer or prospective customer of the
Company for any other business purposes that would disadvantage the Company in
any way.

 
(d)  
Covenant not to Solicit Employees.  The Employee agrees that while employed by
the Company in any capacity, and for 180 days following termination of such
employment, whether voluntary or involuntary, with or without cause, and in
connection with the Company’s Business, the Employee will not solicit or attempt
to persuade any employees of the Company to terminate his or her employment with
the Company and accept other employment with a similar business.  This covenant
specifically prohibits solicitation of employees, in the event of termination of
the Employee’s employment, to work with or for the Employee or any other person
in a business competing with the Company’s experiential or event driven
advertising business during the one 180 day period of the covenant.  The
Employee acknowledges that this covenant is appropriate in view of the
specialized training provided by the Company to its employees, and the fact that
the covenant is limited to solicitation of employees to terminate their
employment with the Company and work for competitors or similar businesses in
connection with the Company’s Business.

 
(e)  
Covenant of Duty of Loyalty.  The Employee agrees that during the time that the
Employee is working for the Company, the Employee will owe the Company a duty of
loyalty, and that as part of this duty of loyalty, the Employee shall not engage
in business activity representing competition with the Company’s Business, or
plan any post-employment competitive business activity.  Similarly, the
Employee, while employed by the Company, shall not appropriate for the use of
the Employee or any Person (other than the Company) any experiential or event
driven advertising business opportunity for the Company, or plan such
appropriation, or otherwise engage in conduct amounting to a conflict of
interest of the Company’s Business.

 
7. Remedies.  The Employee agrees that the rights of the Company provided by
Section 6 of this Agreement are special, unique and of extraordinary character
and that the Company will be without an adequate remedy at law if the Employee
violates any of those covenants.  Accordingly, the Employee agrees that the
Company shall be entitled to injunctive relief to enforce such covenants.  It is
also agreed that each of the covenants set forth in Section 6 of this Agreement
is an agreement independent of any other provisions in this Agreement.  If any
such covenant is held invalid, void or unenforceable by a court of competent
jurisdiction, such invalidity, voidness or unenforceability shall not render any
other provision of this Agreement unenforceable.  It is the parties’ intent that
any covenant held overbroad by a court of competent jurisdiction be enforced to
the maximum extent deemed reasonable by that court.  The existence of any claim
or cause of action of the Employee against the Company, whether based on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants.  The termination of this Agreement shall not be
deemed to be a waiver by the Company of any breach by the Employee of this
Agreement or any other obligation owed the Company, and notwithstanding such a
termination, the Employee shall be liable for all damages attributable to such a
breach.
 
 
7

--------------------------------------------------------------------------------

 
8. Publicity and Advertising.  The Employee agrees that the Company may use his
name, picture, or likeness, which shall be jointly owned by Employee and the
Company, for any advertising, publicity, or other business purpose at any time,
during the term of this Agreement and may continue to use materials generated
during the term of this Agreement for a period of six (6) months
thereafter.  Such use of the Employee’s name, picture, or likeness shall not be
deemed to result in any invasion of the Employee’s privacy or in a violation of
any property right the Employee may have; and the Employee shall receive no
additional consideration if his name, picture or likeness is so used.  The
Employee further agrees that any negatives, prints or other material for
printing or reproduction purposes prepared in connection with the use of his
name, picture or likeness by the Company shall be and are the joint property of
the employee and the Company.
 
9. Miscellaneous Provisions.
 
(a)  
Assignment by the Company.  The Company shall have the right to assign this
Agreement to any affiliate, successor or assign, including the Company’s rights
with respect to the Employee’s covenant not to engage in the Business granted
pursuant to Section 6 (and such rights shall be enforced by such affiliate,
successor or assign for the unexpired portion of the 180 days period provided in
Section 6); provided, that CMG and XA remain liable to pay compensation due
hereunder.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its Business and/or substantially all
of its assets provided however that notwithstanding the foregoing, should
substantially all of the assets or shares of the Company be sold then the
Company may not assign this Agreement to such acquiring entity.

 
(b)  
Assignment by the Employee.  The Employee may not assign his rights or delegate
his duties or obligations hereunder without the prior written consent of the
Company.  This Agreement shall inure to the benefit of, and be enforceable by,
the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Employee should
die, any amounts payable to him under the terms of this Agreement shall be paid
in accordance with the terms of this Agreement to his designee or, if there be
no such designee, to his estate.

 
 
8

--------------------------------------------------------------------------------

 
(c)  
Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed, in the case of the Employee, to the address set forth on the first
page of this Agreement, with notice to: Robert N. Chan, Ferber Chan Essner &
Coller, LLP, 530 Fifth Avenue, New York, NY 10036, email: chan@ferberchan.com,
and, in the case of the Company, to the attention of the Company in care of:
Glenn Laken, by e-mail to glennbrlaken@gmail.com, with notice to Darren L.
Ofsink, Ofsink, LLC, 900 Third Avenue, 5th Floor, New York, New York  10022,
fax: 646-224-9844, or such other place as either party shall notify the other
party herewith, except that notices of change of address shall be effective only
upon receipt.

 
(d)  
Amendment; Waiver.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Employee and such officer as may be specifically designated by the
Chairman of the Company.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

 
(e)  
Invalid Provisions.  Should any portion of this Agreement be adjudged or held to
be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or voiding the remainder of this Agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall, if
possible, be deemed amended or reduced in scope, or otherwise be stricken from
this Agreement to the extent required for the purposes of validity and
enforcement thereof.

 
(f)  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 
(g)  
Governing Law.  This Agreement shall be governed by and construed under the laws
of the State of New York without giving effect to principles of conflicts of
laws that would result in the application of the law of any other
jurisdiction.  Any legal action or proceeding arising out of or relating to
this  Agreement or Employee’s employment with the Company shall be instituted in
the courts of the State of New York sitting in New York County or in the United
States of America for the Southern District of New York, and the parties hereto
irrevocably submit to the jurisdiction of each such court in any action or
proceeding.  In any such proceeding the prevailing party shall be entitled to
recover his or its legal fees and expenses.

 
 
9

--------------------------------------------------------------------------------

 
(h)  
Captions and Gender.                                           The use of
captions and section headings herein is for purposes of convenience only and
shall not effect the interpretation or substance of any provisions contained
herein.  Similarly, the use of the masculine gender with respect to pronouns in
this Agreement is for purposes of convenience and includes either sex who may be
a signatory.

 
(i)  
Definition of “Including”.  For purposes of this Agreement, the word “including”
(and with correlative meaning, “include” or “includes”) means including, without
limiting the generality of any description preceding such term.

 
 
(j)
Guaranty. CMG hereby guaranties payment of all obligations of the Company under
this Agreement.

 
The parties have signed this Agreement as of the date set forth above.
 
COMPANY:   XA, The Experiential Agency, Inc.


________________________________________
By:
Title:


CMG:                      CMG Holdings, Inc.




_________________________________________
By:
Title:






EMPLOYEE:                                
Name:                          Ronald Burkhardt

 
10

--------------------------------------------------------------------------------

 

EXHIBIT A


1.  Be the liaison between XA and the CMG Board Of Directors.
2.  Instill a corporate vision and formulate a strategy to maximize the
profitability of XA.
3.  Oversee the spending of corporate assets infused into the company by the
parent company.
4.  Generate new business.
5.  Supervise branding and PR efforts for XA itself.
6.  Brand the XA name (along with it being a wholly owned sub of CMGO).
7.  Search for acquisition candidates.
8.  Interact with senior client management - look for organic growth from
current clients. 
9.  Assist in identifying avenues for additional funding and A/R financing.
10.  Keep Mr. Laken fully informed as to corporate developments at XA.
11.  Supervise CEO's, and COO's, output and efforts at agency.
12.  Enhance internal and external communications, including web, digital and
traditional venues.
13.  Create and/or supervise advertising/brand ideas/concepts for agency, CMG
divisions and clients.
14   Look for new divisions under XA umbrella, as strategically relevant.
15.  Enhance company culture; seamlessly merge acquired companies.
16.  Motivate and inspire staff's best efforts - lead by example. 
17.  Set high standards to maintain superior creative product and reputation.
18.  Search for and groom key talent to step in as work opportunities arise, or
to replace under-achievers.







 
11

--------------------------------------------------------------------------------

 
